Title: From John Adams to Benjamin Waterhouse, 22 February 1817
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Quincy Feby 22d 1817

Graüs Ingenium dedit Musa. the Greeks refined and polished every thing. The Competition between Apelles and Protogenes, and its termination in Unchangeable Friendship is one of the most amiable Tales of Antiquity. Yet these keen Greeks must always have something marvellous; Something Supernatural. The Spunge, after all, wrought the miracle. The froth of the exhausted hound could not be hit, but by chance, that is, no doubt by the interposition of a Muse.—
Mr Copely was ruined by his Travels. He learned nothing in Europe. Had he been content in Boston, what would he have been?
Let it be remembered, that though West was the favourite of george the third; Copeley was the favourite of Mansfield the “dear Murray” of Pope. Mansfield had his Portrait taken by Copeley, in every Character Office and Station he ever held.—
Sobrius esto, Waterhouse! It is in your Power and mine to sett this Continent in a flame of Controversy concerning the Comparative merits of Copeley and West.— Copeley was not merely “self taught. He was if I am not misinformed a Pupil of Smibert, a Character now forgotten but of great Genius, both in Letters and Arts.—
Do you know the History of my Friend Copeleys Portrait, of my Friend Lawrence? I could give it you.—
but you must come and see your good friend
John Adams